AUSTIM    1.1. TEXAS

  WVILL    WILSON
AlTOlRNEYG-ERAL
                                  August 8, 1962

        Honorable William L. Ferguson
        County Attorney
        Rusk County
        Henderson, Texas
                                         Opinion No. WW-1414
                                         Re:   Whether a person is entitled
                                               to inspect, examine and make
                                               copies of instruments filed
                                               in the office of the County
                                               Clerk before such Instruments
                                               are actually recorded by the
        Dear Mr. Ferguson:                     County Clerk.
               You have requested the opinion of this office as to
        whether a citizen is entitled to inspect, examine and make
        copies of instruments filed in the office of the County
        Clerk before said instrument is actually recorded by the
        County Clerk. Your request has reference to the practice
        of many County Clerks of permitting abstracters to photo-
        graph original deeds and other such instruments after they
        have been filed with the County Clerk, but before the Clerk
        has prepared a copy of the deed for the official record.
                    Article 1945, Vernon's Civil Statutes, reads as fol-
        lows:
                         "The clerk shall keep such other dockets,
                    books and indexes as may be required by law;
                    and all books, records and filed papers belong-
                    ing to the office of county clerks shall at all
                    reasonable times be open to the inspection and
                    examination of any citizen, who shall have the
                    right to make copies of the same."
        It was held in Tobin v. Knaggs, 107 S.W.2d 677 (Civ.App.
        1937, error ref.), that the above statute did not permit the
        County Clerk to refuse access to any citizen, regardless of
        his purpose in examining the documents on record. It was
        further recognized that the Clerk was entitled to impose
        reasonable good faith regulations upon persons who wish to
        examine records and take copies thereof. There is thus no
        question as to the general right of the persons involved to
Hon. William L. Ferguson, page 2 (WW-1414)



examine and make copies of documents.
       Article 1945 used the phrase "and filed,,papersbe-
longing to the office of county clerks.          If this
phrase will include original deeds, leases,'and other like
documents during the period they are in the custody of the
County Clerk, then the answer to your question becomes obvi-
ous.
       The County Clerk does not have title to the records
in his office; he does not even have title to the furniture
or equipment therein. The title is in the County, and the
County Clerk is the official who has custod
in his office. Thus, the phrase 'f,ndrrr;;6",~~e%",%$g
ing to the office of county clerks.       ' would include all
documents which have been filed with ihe County Clerk and
are thus in his custody, regardless of whether the Clerk ?!?a
to retain them, or merely record them and return them to 'the
original owners. It is the opinion of this office, then,
that a citizen is entitled to inspect, examine and make copies
of all instruments filed in the County Clerk's office. Arti-
cle 1945 does not require thata citizen wait until a document
has been actually recorded before he is entitled to examine
and copy it.
       Notwithstanding the foregoing, we must again make
reference to the fact that the County Clerk has the right to
make reasonable rules and regulations for the examination and
copying of documents and records in his custody. Of course,
no attempt will be made to define the limits of reasonable-
ness, since this is not a function of an opinion by the At-
torney General's office.

                          SUMMARY
            Under Article 1945, V.C.S., a citizen
       is entitled to inspect, examine and make
       copies of instruments filed In the office
       of the County Clerk before said instruments
       are actually recorded by the County Clerk.
       The County Clerk is authorized to make reason-
       able rules and regulations governing the
       conditions under which such inspection, exami-
       nation and copying may take place, and the
Hon. William L. Ferguson, page 3 (WW-1414)


         times within which such activities may
         be conducted.

                           Yours very truly,
                          WILL WILSON
                          Attorney General of Texas




                               Assistant
MLQ:ms
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Cecil Rotsch
Henry Braswell
Bob Shannon
Pat Bailey
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore